Citation Nr: 0716758	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fractured nose.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for tinnitus, 
bilateral hearing loss, and the residuals of a fractured nose 
on the merits.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for the 
residuals of a fractured nose is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a January 1990 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss.  
The veteran was notified of that decision, but failed to 
perfect an appeal of the decision.

2.  The evidence received subsequent to the January 1990 
rating decision is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it raises a reasonable possibility 
of substantiating the veteran's claim.

3.  The veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

4.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or to any aspect 
thereof.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§  1131, 1154(b)5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for bilateral hearing loss was previously 
denied in a January 1990 rating decision.  Although the RO 
has adjudicated the issue of entitlement to service 
connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).

In a January 1990 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, the 
January 1990 decision became final because the veteran did 
not file a timely appeal.

The claim for entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed his application to reopen his claim in February 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that the veteran did not have 
hearing impairment that met the criteria for consideration as 
a disability for VA purposes, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection in February 2004.  The Board finds that the 
evidence received since the last final decision in January 
1990 is not cumulative of other evidence of record, relates 
to unestablished facts, and raises a reasonable possibility 
of substantiating his claim.

Newly received evidence includes a June 2004 report of VA 
audiometric examination which demonstrates hearing impairment 
that meets the criteria for consideration as a disability for 
VA purposes.  See 38 C.F.R. § 3.385 (2006).
This is evidence that is both new and material, as it 
demonstrates a current diagnosis of hearing impairment 
qualifying as a disability for VA purposes.  At the time of 
the January 1990 denial, the evidence showed that the 
veteran's hearing was not sufficiently impaired to qualify as 
a disability for VA purposes.  The new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.   
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for bilateral hearing loss is 
reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Also, the veteran provided arguments addressing his claim on 
the merits.  He was afforded a VA examination in conjunction 
with this claim in June 2004, and the RO considered his claim 
on the merits in the rating decision, statement of the case, 
and supplemental statements of the case.  Given that the 
veteran had adequate notice of the applicable regulations, 
the Board finds that the veteran would not be prejudiced by 
the Board's review of the merits of the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2006).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran asserts that he was exposed to acoustic trauma in 
service as a result of his duties as a radioman.  He contends 
that this in-service exposure to acoustic trauma caused his 
current bilateral hearing loss and tinnitus.  

His service medical records do not show clinical evidence of 
either hearing loss by VA standards or tinnitus at any time 
during active service.  His service records, however, 
demonstrate that he served in the Vietnam War and that he was 
awarded the Combat Action Ribbon, an award denoting 
participation in combat.  As the veteran was awarded the 
Combat Action Ribbon, the Board finds that the veteran had 
combat service and may therefore be presumed to have been 
exposed to acoustic trauma in service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  Service connection for hearing loss 
and tinnitus, however, may not be presumed.  Rather, a nexus 
between his current disabilities and the in-service exposure 
to acoustic trauma must be shown.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2006).

The first and only post-service medical evidence showing 
treatment for hearing loss is on VA audiometric examination 
in June 2004.  Audiological examination at that time revealed 
bilateral sensorineural hearing loss that meets VA's 
standards for consideration as a disability.  Additionally, 
at the time of the examination, the veteran reported 
experiencing intermittent tinnitus in both ears that began 
several years prior to the date of the examination, with a 
gradual onset.  He described the tinnitus as occurring 
approximately every other day, and generally lasting for 
approximately five minutes.  The veteran reported exposure to 
acoustic trauma in service as a result of his duties as a 
radio operator.  Specifically, the veteran described acoustic 
trauma in the form of Morse Code and static bursts in the 
headsets he wore throughout his service career, and 
occasionally when he was in the boiler room of the ship on 
which he was stationed.  Following service, the veteran 
reported that he had worked in construction for several 
years, and was currently employed by the Department of 
Corrections, where he was required to qualify on firearms 
once per year.  However, the veteran stated that he used 
hearing protection when qualifying on fire arms.  The veteran 
reported that he occasionally hunted for recreational 
purposes.  The examiner diagnosed the veteran with bilateral 
sensorineural hearing loss and tinnitus.  In addressing 
whether the veteran's tinnitus was related to exposure to 
acoustic trauma in service, the examiner determined that 
because the veteran's tinnitus began only several years prior 
to the date of the examination, it was not likely that it was 
related to acoustic trauma sustained during military service.  
Similarly, the examiner determined that it was not likely 
that the veteran's hearing loss was related to acoustic 
trauma sustained in service.  Because the veteran's service 
medical records did not demonstrate hearing loss by VA 
standards, and a November 1989 report of audiometric 
examination similarly did not demonstrate hearing loss by VA 
standards, the examiner determined that it was more likely 
that the veteran's current bilateral hearing loss was the 
result of post-service civilian occupational and recreational 
noise exposure, and less likely than not that it was related 
to exposure to acoustic trauma in service.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for bilateral hearing loss or 
tinnitus on a presumptive basis.  Additionally, in view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's bilateral 
hearing loss or tinnitus.  Rather, the evidence of record 
only weighs against such a finding.  Thus, service connection 
for bilateral hearing loss and tinnitus are not warranted.

The Board has considered the veteran's assertions that his 
hearing loss and tinnitus are related to his service.  
However, to the extent that the veteran ascribes his current 
hearing loss and tinnitus to exposure to noise in service, 
his opinion is not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss and tinnitus 
disabilities first manifested many years after service and 
are not related to his active service or any incident 
therein.  As the preponderance of the evidence is against the 
veteran's claims for service connection for hearing loss and 
tinnitus, the "benefit of the doubt" rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and June 2004; 
and rating decisions in August 2004 and November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claims for service connection.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

New and material evidence for the claim of entitlement to 
service connection for bilateral hearing loss has been 
submitted.  To this extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Additional development is needed prior to further disposition 
of the veteran's application to reopen his claim for service 
connection for the residuals of a fractured nose.

The veteran's claim for service connection for the residuals 
of a fractured nose was previously denied in a January 1990 
rating decision.  In an August 2004 rating decision, the RO 
denied the claim on the merits.  While the RO denied the 
claim on the merits, because the claim was previously denied 
in a decision that became final in January 1991, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  The decision of the United States Court of Appeals 
for Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  On 
remand, the veteran should be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for residuals of a fractured 
nose (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his current deviated 
nasal septum and recurrent left 
anterior epistaxis to his period of 
active service, to an event or injury 
in service, or to a service-connected 
disability).  

2.  Then, readjudicate the veteran's 
application to reopen his claim for 
service connection for residuals of a 
fractured nose.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity 
for response.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


